OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Invention I, claims 1-19 in the reply filed on 15 August 2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) filed 15 September 2021, 10 December 2021, and 09 August 2022, have been considered. It is noted that foreign patent document 7 of the IDS filed 09 August 2022, GB 201203964, a copy of which was not furnished by Applicant, has not been considered by the Examiner, as the reference could not be located/obtained by search. The aforesaid IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein (as noted) has not been considered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application US 2021/0206141, unless indicated otherwise. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 2 does not include reference character 100, i.e., “preform 100” disclosed at [0052] (see pp. 8, ln. 8 of the specification filed 08 January 2021).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In view of the corresponding objection to Figure 2 set forth above, the recitation of “preform 100” at [0052] is objected to for constituting a reference character which is not illustrated in the corresponding drawings – appropriate correction(s) to the drawing sheet will be sufficient to overcome the instant objection
[0036] (see pp. 6, ln. 6 of the specification filed 08 Jan. 2021) – the phrase “molding injection stretch blow molding (ISBM)” is objected to, as the first recitation of ‘molding’ is unnecessary and/or constitutes a typographical error;
the following amendment is suggested in order to overcome the issue: “injection stretch blow molding (ISBM)”
[0054] (see pp. 8, ln. 25 of the specification filed 08 Jan. 2021) – the phrase “is often can be” is objected to for improper grammar; unclear if a slash (/) is missing, or Applicant intended to recite one of “is often” or “can be”
[0056] (see pp. 9, ln. 2 of the spec. filed 08 Jan. 2021) – the phrase “to at or near” lacks proper punctuation and therefore is grammatically improper;
the following amendment is suggested to overcome the issue(s): “to, at, or near the base”
[0099] (see pp. 16, ln. 29 of the spec. filed 08 Jan. 2021) – the term “quantify” is objected to for being grammatically incorrect and/or a typographical error;
to overcome the issue, it is suggested to replace “quantify” with “quantity”
[0116] (see pp. 21, ln. 1-2 of the spec. filed 08 Jan. 2021) – the phrase “stretch molded blow” is objected to for improper grammar;
“stretch blow molded” is suggested to overcome the issue
Appropriate correction is required.

Claim Objections
Claims 1, 2, 7, and 8 are objected to because of the following informalities:
In claim 1, “wherein the A-layers and B-layers comprise a thermoplastic resin” (emphasis added) is objected to, as “B-layers” should be singular rather than plural based on the preceding limitations of the claim
suggested amendment: “wherein the A-layers and the B-layer
In claim 2, “over the entire length of article wall” (emphasis added) is objected to, as the emphasized portion constitutes improper grammar;
suggested amendment(s): “of the article wall” or “of the 
In claim 7, “had” is objected to for being written in the past-tense;
suggested amendment: replace “had” with “has”
In claim 8, “the B-layers” is objected to for plurality – should be “the B-layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “wherein the thickness of the A-layer varies” renders the claim indefinite, as it is unclear which A-layer is being referenced/limited, or if both A-layers are being referenced/limited. Claim 1 recites that an A-layer forms the outer surface and an A-layer forms the inner surface of the wall, the B-layer located between the A-layers. 
For examination on the merits, the broadest reasonable interpretation of the limitation, in view of Applicant’s specification (see MPEP 2111), is such that either or both of the A-layers have varying thicknesses. Simply put, at least one A-layer exhibits a varying thickness. 
Also, while not indefinite, it is noted that the term “varies” is broad such that any amount/degree of layer thickness change/variation reads thereon (i.e., no matter how miniscule). 
Regarding claim 4, the recitation of “the surface roughness” renders the claim indefinite, as it lacks sufficient antecedent basis. There is no prior recitation/introduction of a surface roughness to which claim 4 is referring. 
Additionally, the limitation regarding said surface roughness (of the outer surface of the body) being “substantially the same” (emphasis added) renders the claim indefinite, as the degree of difference in the spacing between, or height of, the surface features (which define the roughness) which is encompassed by or constitutes ‘substantially the same’, i.e., an approximation, cannot readily be envisaged by one of ordinary skill in the art. As such, the metes and bounds of the scope of the claim are unclear (see MPEP 2173.05(b)(I); (b)(III)(D)). 
In order to overcome the issues, it is respectfully suggested to amend claim 4 to recite that the outer surface of the body exhibits a surface roughness, followed by a limitation defining a range of surface roughness values. Support therefor can be found at [0081-0084, 0132]. For examination on the merits, the broadest reasonable interpretation of “substantially the same” is any amount of variation across the length and/or width. It is noted that MPEP 2111.01(II) indicates that it is important not to import into a claim limitations (from the specification) that are not part of the claim.
Regarding claim 5, the limitations of “wherein a portion of the outer surface of the neck comprises A-layer and wherein a portion of the outer surface of the neck comprises B-layer” (emphases added) render the claim indefinite, as it is unclear whether the aforesaid A-layer and B-layer are in reference to the A-layer(s) and B-layer introduced in claim 1, of which are part of “at least a first portion of the wall” and not necessarily required to form the wall of the body among other portions than said at least first portion (e.g., in the neck region). In other words, it is unclear if the A-layer and B-layer recited in claim 5 are required to be thermoplastic, transparent, colored, etc. as specified by claim 1. 
In order to overcome the issue(s), it is respectfully suggested to amend claim 5 such that the neck is formed from the wall having an inner surface and an outer surface and at least two layers comprising: at least one of the two A-layers, and the B-layer.
Regarding claim 7, the property/parameter of Critical Normal Load being greater than 100 N renders the claim indefinite, as it is unclear how (test method), and under what conditions (temperature, pressure, humidity), the Critical Normal Load is measured, thereby rendering the metes and bounds of the scope of the claim indefinite. The specification at [0088, 0126-0128] indicates that the Critical Normal Load is associated with a scratch test defined by an ASTM/ISO standard, followed by visual analysis – it is respectfully suggested to amend claim 7 to include the relevant information and/or recite the disclosed standard, in order to clarify the scope of protection sought and overcome the aforesaid issue(s).
Regarding claim 9, the recitation of “the wall panel” renders the claim indefinite, as it lacks sufficient antecedent basis. There is no prior introduction/recitation of “a wall panel” in claim 1. In order to overcome the issue, it is suggested to strike “panel”. 
Further, it is noted that while not indefinite, the limitation of “the average thickness” is not defined by number of measurements required to determine the average over the length of the article, and thus the broadest reasonable interpretation thereof is that the average may be determined by a minimum of two measurements (i.e., each at a different location). 
Regarding claim 10, it is noted that claim 10 is indefinite for all of the reasons set forth above in the rejection of claim 9. Claim 10 is also indefinite as it is dependent upon claim 9 and therefore includes all of the deficiencies thereof. 
Regarding claim 12, it is first noted that claim 12 is dependent upon claim 11, of which limits the thermoplastic resin recited in claim 1 as being selected from a Markush group of polymer species. Claim 12 then limits “the multilayer article” to comprising PET. Based on the dependency of claim 12 and the inconsistent wording, it is unclear if the thermoplastic resin is required to be PET; or if the thermoplastic resin may be any selected from the Markush group (e.g., PP), and the multilayer article must also comprise PET in any form/amount (e.g., closure made of PET, not necessarily the thermoplastic resin of the A-layers and the B-layer).
Based upon a thorough review of Applicant’s specification, the broadest reasonable interpretation of claim 12 is such that the thermoplastic resin (of the A-layers and the B-layer) is not required to comprise PET, but rather, the article itself is required to comprise PET. In other words, the scope of claim 12 is such that (e.g.) the thermoplastic resin may be LDPE, and a cap formed from PET and fitted onto the neck of the article would read on the limitations, or a PET coating coated on the inner or outer surface of the wall would read on the limitations. 
If desired, it is respectfully suggested to amend claim 12 as follows: “wherein the thermoplastic resin comprises”, in order to clarify that it is the thermoplastic resin polymeric species which is being limited.
Regarding claim 14, it is noted that multiple indefiniteness issues are present. First, the initial recitation of “wherein the A-layers” renders the claim indefinite, as it becomes unclear whether the ratio (defined subsequently in the claim) is directed to “the A-layers”, or “a portion of the wall near the neck”.
The Examiner believes the recitation of “wherein the A-layers and” at the beginning of the claim constitutes a typographical error, and that the claim should read “wherein
Second, the term “near” constitutes a term of degree and/or an approximation of position (see MPEP 2173.05(b)), and thus it is unclear where the portion of the wall which exhibits the claimed ratio is located relative to the neck and body/orifice/base of the article. Phrased interrogatively: is near within 10 mm of the neck (e.g.), or within 50 mm of the neck? 
In order to overcome the issue, it is suggested to amend claim 14 to specify (e.g., dimensionally) the exact location of the portion of the wall which exhibits the claimed thickness ratio, and/or to strike the use of the relative/approximate term “near”. 
Claim 15 is indefinite based on the use of the term “near” as set forth above in the rejection of claim 14. Claim 15 is also indefinite as it is dependent upon claim 14 and therefore includes all of the deficiencies thereof.
Regarding claim 16, it is noted that multiple indefiniteness issues are present. First, the term “near” is indefinite for the same reasons set forth above in the rejection of claim 14. 
Second, the recitation of “the base” renders the claim indefinite, as it lacks sufficient antecedent basis. There is no prior recitation/introduction of the article exhibiting a base, nor does the article exhibiting a base flow implicitly from claims 1 or 14. 
Third, claim 16 is also indefinite as it is dependent upon claim 14 and therefore includes all of the deficiencies thereof.
In order to overcome the issue(s), it is respectfully suggested to strike the relative/approximate term “near” and/or to define the exact position of the wall which exhibits the claimed ratio, and to recite the existence and position of “a base” of the article. 
Claim 17 is indefinite for all of the reasons set forth above in the rejection of claim 16 – “the base” lacks sufficient antecedent basis; “near” is a relative term of degree/approximation; and claim 17 includes all of the deficiencies of claim 14. 
Further, claim 17 is also indefinite, as it does not specify that the ratio is a thickness ratio, but rather, simply recites a ratio of “A-layers to B-layer”. It is suggested to amend claim 17 in accordance with the aforesaid suggestions for the previous claims, and to clarify that the ratio is the thicknesses of the A-layers to the B-layer. 
Claims 2-19 are indefinite, as they are ultimately dependent upon claim 1 and therefore include all of the deficiencies (i.e., indefiniteness issue(s)) thereof. 
Appropriate action is required. 

Claim Interpretation
It is noted that the following claim interpretation analysis is not associated with, nor set forth under 35 U.S.C. 112(f), nor do the claims recite “means for” or other generic placeholder language. Rather, the analysis is provided for clarity of the record, and to facilitate compact and expedient prosecution.
It is noted that claim 1 recites “effect pigment”, of which is defined by the specification at [0039, 0041] as a metal effect pigment or special effect pigment, the former consisting of metallic particles, and the latter including all other platelet-like effect pigments (i.e., particles or crystals having a platelet shape, e.g., mica). 
The scope of effect pigment in the claim(s) is interpreted as defined in the aforecited portions of the specification (see MPEP 2111). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2008/0317989; “Abe”) in view of De Belder et al. (US 2014/0044904; “De Belder”).
Regarding claim 1, Abe discloses a co-injection molded preform and a bottle formed therefrom via (stretch) blow molding, the aforesaid comprising a hollow body, neck, (closed) bottom, and an opening, the body and neck defined by a wall, wherein at least a portion of the wall in the body region comprises three layers [Abstract; Figs. 1-6, 11, 12, 14, 15, 20, 21; 0002, 0009, 0235, 0236]. The three layers include outer and inner A-layers, and a B-layer disposed between the outer A-layer and the inner A-layer, wherein the B-layer is, inter alia, a thermoplastic resin that may be colored and/or opaque, and the A-layers are a thermoplastic resin that is transparent and colored with a pigment [Figs. 3, 4, 20, 21; 0235, 0238, 0240-0242, 0253, 0260-0262, 0270, 0271, 0281-0283, 0301]. The thicknesses of the colored A-layers (both inner and outer) vary in the axial direction of the preform/bottle (as does the thickness of B-layer; overall wall thickness taken to be generally constant as depicted), resulting in a color gradient in the axial direction (i.e., gradient in color density) on the outer surface of the preform/blown bottle, perceivable by a consumer [0009, 0281-0283; Figs. cited above]. Though not limited thereto, the thermoplastic material of the A-layers and the B-layer may be polyethylene terephthalate (PET), wherein the layers may be differently colored PET (i.e., the same PET across all the layers, but colored differently) [0253, 0270, 281, 283, 0295, 0300]. 
With respect to claim 1, Abe does not explicitly disclose the opaque and/or colored B-layer including an effect pigment and/or opacifying pigment.
De Belder teaches that to form a three-layer, co-injection molded preform and bottle blow-molded therefrom having a high gloss surface finish, the core layer (i.e., B-layer) of an A/B/A structure may include a flake-shaped pearlescent agent which renders the layer substantially or fully opaque and exhibiting a pearl-like luster through iridescence; and the outer A-layer may include a colorant such as dye or pigment, and is also substantially transparent [Abstract; 0003, 0004, 0006, 0010, 0018, 0022, 0024-0026, 0029, 0037-0041, 0050-0053, 0057, 0062-0064, 0066]. The flake-shaped (i.e., platelet) pearlescent agent is typically a metal oxide-coated mica or glass flake, such as mica coated with titanium, tin, or aluminum oxide; the pearlescent agent exhibits a flake diameter of 1 to 200 µm and is typically included in the core (B) layer in an amount of 0.01 to 10 wt.% by weight of the layer [0040-0048]. De Belder also teaches that the combination of pearlescent agent in the B-layer and colorant in the A-layer results in decorative effects including metallic-like luster [0053].
Abe and De Belder are directed to co-injection molded, thermoplastic (in particular, PET) multilayer preforms, of which exhibit coloration/decorative effects, include an opaque layer, and are blow molded into containers (e.g., bottles). 
Given that Abe explicitly discloses that the B-layer may be opaque, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized a pearlescent agent in the B-layer in order to render it opaque, as taught by De Belder, as the pearlescent agent would have been recognized as suitable for the intended purpose of opacifying core PET layers of co-injection molded preforms/blown bottles, said core layers sandwiched between colored and transparent PET layers (see MPEP 2144.07); as inclusion of the pearlescent agent for opacifying the layer would have predictably resulted in said opacity increasing to a desired/predetermined degree (see MPEP 2143(I)(A)); and/or in order to achieve different/decorative color effects based on inclusion of the pearlescent agent and the colorant in the A-layer; and/or to increase the glossiness of the container. 
Per the aforesaid modification, the B-layer of the multilayer preform/blown bottle of Abe would have been opaque through inclusion of the pearlescent agent therein. The pearlescent agent reads on the claimed effect pigment and/or an opacifying pigment in accordance with Applicant’s definition as discussed above. The blown bottle of Abe, as modified, reads on all of the limitations of claim 1.
 Regarding claim 2, as cited above in the rejection of claim 1, the B-layer extends lengthwise over the entirety of the article (i.e., bottom, body, neck to the opening), and varies in thickness in the body region where the inner A-layer and outer A-layer are present and (also) varying in thickness [Figs. 3, 4, 20, 21]. 
Regarding claim 6, in view of the rejection of claim 1 above, it is noted that Abe does not explicitly disclose the degree of opacity exhibited by the container, nor the variation in the degree of opacity over the length of the article.
However, De Belder teaches that based on the amount of (wt.%), and flake diameter of, the pearlescent agent added to the core (B) layer, the multilayer container can have a controlled level of opacity, such as being “substantially opaque” – having a transmittance of less than 20%; or “fully opaque” – having a transmittance of less than 10%, such as less than 5% or less than 1% [prev. citations; 0047, 0057]. 
Based on the modification(s) set forth above in the rejection of claim 1, it would have also been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have varied the amount of and flake diameter of the pearlescent agent in the B-layer of the container of Abe, in order to achieve a particular/predetermined degree of opacity, as taught by De Belder, such as having an opacity of from about 80 to about 99% (i.e., transmittance of 1 to 20%), as the courts have held that it is prima facie obvious to routinely experiment within disclosed ranges to optimize result effective variables (see MPEP 2144.05(II)), further given that Abe explicitly discloses that the A-layers and the B-layer may be opaque. 
Per the aforesaid modification, the container of Abe would have exhibited an opacity in the range of from about 80 to about 99% (see MPEP 2144.05(I) – renders prima facie obvious the claimed range of about 70 to about 95%), and in the absence of factually-supported objective evidence to the contrary, would have exhibited low variation in opacity including within the range of less than 25% as claimed, given that the preform/container is formed via substantially identical processes as those disclosed by Applicant (i.e., staged co-injection molding; stretch-blow molded thereafter) and includes substantially identical layers/components/features (i.e., amount, type, and shape of pearlescent pigment; type of thermoplastic resin), and given that neither of Abe nor De Belder indicate that the opacity varies, let alone to a degree of over 25% for articles disclosed capable of being fully opaque (of which is reasonably interpreted as being “fully opaque” over the entire length of the article) (see MPEP 2112(V); 2112.01(I), (II)).
Additionally or alternatively, based on the cited disclosures/teachings of Abe and De Belder above, it would have been within the ambit of one of ordinary skill in the art, knowing how to adjust opacity degree, and axial color gradation lengthwise over the length of the article, to also adjust variation in opacity degree, such as by varying the degree of stretching in correspondence with the type, amount, and size of the pearlescent effect pigment along different portions of the article, in order to maintain a low degree of variation such as within the claimed range of less than 25%, thereby rendering the range prima facie obvious. 
Regarding claim 8, as set forth above in the rejection of claim 1, the B-layer includes 0.01 to 10 wt.% of a pearlescent effect pigment.
Regarding claims 11 and 12, as set forth above in the rejection of claim 1, the thermoplastic resin of the A-layers and B-layer is, inter alia, PET, of which reads on the limitations of claims 11 and 12. 
Regarding claims 18 and 19, it is noted that the aforesaid claims are limiting the outer surface of “the wall”, of which defines the hollow body as recited in claim 1. In other words, claims 18 and 19 are limiting the outer surface of the wall in the region of the body, and not necessarily inclusive of the outer surface of the bottom and neck of the article. In other words, the scope of “the wall” recited in claims 18 and 19 is not required to include the bottom and the neck. As set forth/cited above in the rejection of claim 1, the blown bottle of Abe (as modified) comprises the A-layer defining the outer surface of the bottom and the body to a point just below the neck [Figs. 20, 21], of which is reasonably interpreted as being formed over both of at least 85% and at least 95% of the outer surface of the wall (of the body region).

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of De Belder as applied to claim 1 above, further in view of Katou et al. (US 2015/0079320; “Katou”).
Regarding claims 3 and 4, as set forth above in the rejection of claim 1 under 35 U.S.C. 103, the multilayer container of Abe, as modified, exhibits an opaque B-layer (i.e., core) in combination with a colored and transparent outer A-layer, thereby exhibiting a lustrous/iridescent appearance and glossiness in the body region including the axial color gradient.
Abe, as modified, is silent regarding the outer surface of the body of the container having a gloss 20° within the range of about 65 to about 100 gloss units (GU) (claim 3), and is silent regarding the surface roughness being substantially the same across the length and/or width of the outer surface of the body (claim 4).
In addition to the cited disclosure of De Belder set forth above in the rejection of claim 1, De Belder also teaches that glossiness (of the container) gives (i.e., conveys to the consumer) a sense of luxury and quality, wherein materials which exhibit highly polished, smooth surfaces exhibit increased glossiness (relative to rough surfaces exhibiting decreased glossiness) [0003, 0004]. Additionally, De Belder teaches that through the use of the pearlescent agent in the core layer to render it opaque (including amount, size, and type of flake-shaped agent), and the presence of a colorant (dye or pigment) in the overlying transparent skin layer (including amount of colorant), the container can be configured to exhibit (based on the outer surface) a gloss level of from 70 to 130 GU at a 20° measurement angle [0037-0048, 0050-0055].
Katou teaches that to aid in increasing the luster (i.e., shine, glossiness) of the outer surface of multilayer thermoplastic container bodies (of which include one or more layers formed from PET), it is known to smoothen the outer surface to exhibit a surface roughness Ra of not more than 0.2 µm, which (also) will not impair the transparency of the outer layer of the multilayer laminate which forms the preform/container [Abstract; Fig. 1; 0011, 0012, 0017, 0025, 0040, 0042, 0043]. The intermediate (i.e., core) layer (disposed adjacent the outer layer which forms the outer surface), and the inner/body layer of the container, may include a colorant such as a bright/pearlescent pigment and may be opaque [0026, 0027, 0029-0031, 0055, 0057, 0058], and the outer layer is transparent and may comprise a pigment [0039, 0040, 0042].
Abe and De Belder are related/analogous to one another/the field of technology as set forth above in para. 51, and Katou is related thereto as also being directed to multilayer preforms/containers which exhibit color effects and axial color gradients based on color layer thickness gradations, as well as which desirably exhibit glossiness/luster.
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the container of Abe (as modified above in the rejection of claim 1) by not only utilizing the pearlescent agent in the B-layer (type and amount thereof) as taught by De Belder and set forth above in the rejection of claim 1, but to also have utilized the flake size range for the pearlescent agent specified by De Belder, and to have polished the outer surface of the outer A-layer, as taught by De Belder, to a surface roughness range of not greater than 0.2 µm, as taught by Katou, to increase/adjust the luster/glossiness of the container so as to be within a range of 70 to 130 GU when measured at a 20° angle as taught by De Belder, based on a predetermined color scheme/requirement or consumer appeal, wherein routine experimentation within known ranges which are result-effective has been held prima facie obvious (see MPEP 2144.05(II)), absent factually-supported evidence of criticality or an unexpected result.
Per the aforesaid modification, the B-layer of the container of Abe would have included pearlescent agents such as metal oxide-coated mica flakes, in an amount of 0.01 to 10 wt.% and having an average flake diameter of 1 to 200 microns; and the outer colored and transparent A-layer would have been polished/smoothened to exhibit a surface roughness of not more than 0.2 µm Ra, wherein the overall gloss of the container would have been adjusted to within a range of 70 to 130 GU based on routine experimentation within the bounds of the aforesaid features (i.e., amount of pearlescent flakes and flake diameter thereof; surface roughness of the outer A-layer). 
As such, the container (of modified Abe) would have exhibited a gloss 20° over the range of 70 to 130 GU, of which substantially overlaps and therefore renders prima facie obvious the claimed range of 65 to 110 GU (claim 3; see MPEP 2144.05(I)). With respect to the claimed surface roughness of the outer surface of the body which is required to be “substantially the same”, in the absence of factually-supported objective evidence to the contrary, and in view of the rejection of claim 4 under 35 U.S.C. 112(b) above, it stands to reason that the surface roughness, having been altered via a polishing method to within the particular range of not greater than 0.2 µm, would be substantially the same, given that the surface roughness is limited by the aforesaid range. Further in support of the aforesaid, it is noted that Applicant’s specification indicates that the effect pigment may be a pearlescent pigment such as metal oxide-coated mica [0039, 0041], and that the effect pigment is included in the B-layer in an amount of about 0.01 to about 10 wt.% [0062]; as well as that the surface roughness may be controlled to be less than 0.2032 µm [0081-0084] (approximately same value taught by Katou). 
Regarding claim 7, in view of (i) the grounds of rejection set forth above in the rejection of claims 3 and 4 (incorporated herein by reference); (ii) the indefinite nature of claim 7 as set forth above in the rejection under 35 U.S.C 112(b); further in view of (iii) Applicant’s specification indicating that when the A-layers and B-layer are formed from PET (i.e., as is disclosed by modified Abe as set forth above in the rejection of claim 1), the critical normal load may be greater than 100 N [0087]; and (iv) in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the container of modified Abe would have intrinsically exhibited a critical normal load within the claimed range of greater than 100 N. In other words, given that the A-layers and the B-layer (of Abe, as modified) were formed from substantially identical materials (PET) with substantially identical types, shapes/sizes, and amounts of pigment(s) (pigment/dye and/or pearlescent agent), and given that the preform is produced via co-injection molding and subsequently stretch blow molded into a container, there is a reasonable expectation that the critical normal load, measured under any conditions via any method (see rejection of claim 7 under 35 U.S.C. 112(b)), would have been greater than 100 N. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of De Belder as applied to claim 1 above, further in view of Witz et al. (US 2020/0171727; “Witz”).
Regarding claim 5, Abe, as modified, discloses the multilayer blown bottle set forth above in the rejection of claim 1 under 35 U.S.C. 103. 
Abe discloses that the color gradated portions can be formed at either or both ends of the preform/blown bottle, at multiple discrete locations along the axial length, as well as across the entirety thereof in the axial direction; and also teaches that the neck may have no color gradient, wherein the core (B) layer may define an outer surface of the neck in addition to another section of the neck being defined by the outer skin (A) layer [0260-0262, 0271; Figs. 5, 6, 11, 12, 20, 21]. Based on the prior-cited portions of Abe, the main or colored resins may be (essentially) any combination in terms of transparency and/or color within the A/B/A structure; and the disclosure at [0270] states that the colored resin layers (i.e., outer A-layer and inner A-layer; or in some embodiments, B-layer) may be gas-barrier resins.
Abe (as modified) does not explicitly disclose the outer surface of the neck including a portion being formed from the outer A-layer of the wall (as claimed, i.e., being colored and transparent), as well as a portion (of the outer surface of the neck) being formed from the B-layer (inclusive of effect/opacifying pigment) [see in particular Figs. 6, 11, 20, and 21].
Witz teaches that for three-layer, A/B/A structured co-injection molded preforms (for forming blow-molded containers), the core layer (B) can be included in the neck portion of the preform, to a degree such that the neck portion (up to the opening/mouth) may be defined by just the core layer, just the skin layer (A), or both [Abstract; Figures 3A, 3B; 0097, 0098, 0101, 0122, 0124, 0125, 0146, 0183], wherein the core layer can act as a barrier layer, as well as typically exhibits increased rigidity [0101]. The placement and shape of the core layer can be selectively controlled [0139].
Abe (as modified) and Witz are both directed to injection molded, multilayer preforms for forming blown containers.
Given that Abe indicates and/or implies that the core layer (B) thermoplastic material and the skin layer(s) (A) thermoplastic material may both define a portion of the outer surface of the neck [see aforecited Figs. of Abe]; teaches that the color gradation can be formed essentially anywhere along the axial direction of the preform/container, and that the neck may not exhibit an axial color gradient; and teaches that the outer and inner A-layers may function as barrier resins, wherein Witz teaches that the position of the core layer, and thus the skin layers, can be controlled in the neck region (as is also generally taught in Abe), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention (based on the combination of the prior art) to have formed the neck of the preform/container exhibiting no axial color gradient wherein a portion of the outer surface of the neck is defined by the outer A-layer (as well as a portion being defined by the B-layer), in order to provide a portion of the neck with increased barrier properties to gases associated with the transparent/colored A-layer resin.
To illustrate the modification under the same basis of the grounds of rejection of claim 1 above, based on the containers depicted in Figs. 5, 6, 11, and 12 of Abe and the aforesaid modification and motivation therefor based on the disclosure/teachings of Abe and the teachings of Witz, the outer A-layer of (e.g.) Figs. 20/21 would have extended into the neck region and defined at least a portion of the outer surface of the neck along with layer B also defining a portion of the outer surface of the neck (thereby reading on the limitations of claim 5). Alternatively, and also illustratively, the preform/container depicted in Figs. 5 and 6 of Abe, wherein layer 103 may be/is considered the opacified B-layer, and inner and outer layers 102 may be/are considered transparent and colored (i.e., as is encompassed within the broad disclosure of Abe), wherein the axial color gradient is not exhibited in the region of the neck, also reads on the limitations of claim 5.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of De Belder as applied to claim 1 above, further in view of (i) Liu et al. (US 2013/0069268; “Liu”) and/or Akiyama et al. (US 2005/0287323; “Akiyama”), and (ii) Shimizu et al. (US 4,728,549; “Shimizu”).
Regarding claims 9 and 10, Abe, as modified, discloses the multilayer blown bottle set forth above in the rejection of claim 1 under 35 U.S.C. 103. 
Abe, as modified, is silent regarding the (overall) thickness of the wall being from about 250 µm to about 1 mm, and does not explicitly disclose the wall thickness varying by less than 50% or less than 30% over the length of the article.
Though Abe does not explicitly disclose the wall thickness varying by less than the aforesaid claimed amounts, given that Abe does not explicitly disclose variation in the overall wall thickness (other than in regions such as screw threads of the neck or the neck ring), it is generally understood by one of the art, as well as implied through the illustrations/depictions of Abe, that the wall thickness (e.g., in the body of the preform) is generally held constant or varies only to a minimal degree, and that the individual layer thicknesses are varied (for the color gradient effect) within a predetermined overall thickness.
Nevertheless, both Liu [Abstract; Figs.; 0001, 0003-0005, 0020, 0021, 0023, 0026] and Akiyama [Abstract; Figs.; 0002, 0004, 0009, 0010, 0015-0017, 0026, 0027, 0031, 0040] teach that the thickness of the preform and container, at least within a given region (e.g., body) or over the entirety thereof, is usually held constant, and the gradation for achieving visual effects is associated with individual layer thickness variance within the predetermined total. Additionally, Akiyama teaches that a constant wall thickness over the length of the preform/container results in the preform/container exhibiting stable strength while maintaining low cost [0016]. 
Shimizu discloses a multilayer, injection molded preform which is suitable for blow molding into a container, and may include PET in one or more of the layers which define a symmetrical (i.e., A/B/A; A/B/A/B/A) layer arrangement; and teaches that generally, the wall thickness of the preform ranges from 2 to 6 mm, and the corresponding wall thickness of the container formed by stretch blow molding of the preform is from 200 to 500 µm [Abstract; Figs. col. 1, ln. 59-68; col. 2, ln. 1-23, 26-45; col. 3, ln. 28-46; col. 4, ln. 50-55]. 
Liu, Akiyama, and Shimizu, relative to Abe, are in the related technology field of multilayer preforms formed via injection or coextrusion molding processes, of which are suitable for stretch blow molding into containers.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the container of Abe by utilizing a constant or substantially constant wall thickness over the length of the entirety of the preform or over the length of the body region, as taught by Liu and/or Akiyama, as it was known/recognized in the art as suitable for co-injection molded preforms which exhibit individual layer thickness variations which produce color gradations, and/or to increase the stability/strength of the wall of the container while maintaining or reducing cost.
It also would have been obvious to have formed the container to have an overall wall thickness (i.e., average) in the body region (as required by the claim) of 250 to 500 µm, as taught by Shimizu, as the aforesaid thickness range would have been known/recognized in the art as suitable for multilayer, injection molded preforms/blown containers exhibiting symmetrical layer structures and inclusive of three or more layers, wherein one of ordinary skill in the art recognizes that it is generally beneficial to reduce weight (and thus, use less/save material) through thinning of the material which defines the preform/container, while maintaining the necessary degree of strength based on an intended end-use. Further, MPEP 2144.04(IV)(A) indicates that when the prior art performs the same as the prior art device (i.e., exhibits same features – axial color gradient), but does not recite claimed relative dimensions, the claimed device is not patentably distinct from the prior art (based on the claimed dimensions). 
Per the aforesaid modifications, the multilayer blown bottle of Abe would have exhibited a wall thickness, at least in the body region defined by the three-layer wall, which would have been constant or substantially constant over its length, and would have exhibited a thickness in the range of 250 to 500 µm. The aforesaid thickness range for the wall (in the body region of the container) overlaps with and is within the claimed range(s) of about 250 µm to about 1 mm; and the thickness of the wall (of which, as limited by the claim is only referencing the wall in the body region) being constant reads on the claimed thickness variation being less than 50%, including less than 30%.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of De Belder as applied to claim 1 above, further in view of Hill (US 2005/0170114; “Hill”). 
Regarding claim 13, Abe, as modified, discloses the multilayer blown bottle set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth, the preform, and bottle blown therefrom, are disclosed as cylindrical.
Abe, as modified, is silent regarding the bottle being or comprising a non-cylindrical shape.
Hill teaches that multilayer injection molded preforms exhibiting outer surface areas having different colors, to be stretch-blown into containers/bottles, may be cylindrical, or non-cylindrical depending on the intended end-use/application of the container [Abstract; Figs. 3, 5-13, 15, 16; 0001-0004, 0013-0016, 0036, 0037, 0049, 0075, 0076]. 
Abe and Hill are directed to injection molded (PET) preforms exhibiting regions of varying color, and bottles formed therefrom via stretch blow molding. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the preform and container of Abe by altering its shape from cylindrical to non-cylindrical, as based on the teachings of Hill, the non-cylindrical preforms/containers would have been well-recognized/known in the art for the purpose of forming different geometrically shaped bottles than cylindrical, wherein the change in shape of a container has been held obvious in the absence of evidence that the particular claimed configuration was significant (see MPEP 2144.04(IV)(B)); and wherein the simple substitution of one preform shape for another, both recognized in the art, would have predictably resulted in a container exhibiting a non-cylindrical shape based on a predetermined application (see MPEP 2143(I)(B)). 
Per the aforesaid modification, the bottle of Abe (and the preform from which it was formed) would have included all of the limitations set forth above in the rejection of claim 1, wherein the cross-section shape of the preform/container would have been non-cylindrical [see cited Figs. of Hill], thereby reading on the limitations of claim 13. 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of De Belder as applied to claim 1 above, further in view of Okudaira et al. (US 4,535,901; “Okudaira”). 
Regarding claims 14-17, Abe, as modified, discloses the multilayer blown bottle set forth above in the rejection of claim 1 under 35 U.S.C. 103. The bottle includes outer and inner A-layers, and a B-layer interposed therebetween. The B-layer includes the flake-shaped pearlescent agent, and is generally opaque and provides luster/glossiness to the container; and the A-layers are transparent and colored with a dye or pigment. The A-layers, and the B-layer, gradually vary in thickness in at least the body region of the container (i.e., under the neck), of which forms a gradation in the color of the outer surface of the container. The presence of the dye/pigment in the transparent (and colored) outer A-layer, and the presence and amount of pearlescent agent in the B-layer, produces lustrous/metallic effects and/or glossiness, with the thickness gradient of the layers resulting in the color gradation also being expressed. 
Abe does not explicitly disclose thickness ratio ranges for the total thickness of the A-layers relative to the B-layer in areas of the wall “near” the neck nor the base.
Okudaira is directed to a multilayer, specifically A/B/A, injection molded preform and bottle formed therefrom by blow molding, wherein all the layers may be formed from PET [Abstract; Figs. 1-5; col. 2, ln. 44-51; col. 3, ln. 24-55]. The middle layer may include pigments/dyes and other colorants (inclusive of opacifiers such as titanium dioxide and carbon black) [col. 6, ln. 1-24], and/or otherwise may be formulated to have an iridescent luster [col. 4, ln. 19-26]. The outer layers may be colored [col. 6, ln. 35-49]. Okudaira teaches that the ratio of thickness of the middle layer to the overall wall thickness can be freely changed [col. 4, ln. 22-26], and that in general, the thickness is controllable within the ratio of thickness B relative to overall thickness of both A-layers (B:A) is from 0.05 to 20 [col. 8, ln. 9-20]. The aforesaid ratio may be expressed alternatively as from 0.05:1 to 20:1, or, 1:20 to 20:1 – but in any instance, the ratio ranges from the thickness of B may be 20 times greater than the combined thickness of the A-layers, to where the combined thickness of A-layers is 20 times greater than the thickness of the B-layer. 
Abe and Okudaira are both directed to injection molded, multilayer (A/B/A) preforms and bottles blown therefrom, of which exhibit color effects and include layer thickness variation in the axial direction of the preform/container. 
Given that one of ordinary skill in the art (based on the combined teachings of the cited prior art above) would have recognized that the color gradient is formed by gradual layer thickness variation in combination with colorants in the desired layer(s), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have varied the thickness ratio of B:A of the wall in the base region and the body region (“near” the neck), within the range specified by Okudaira of 0.05 to 20 and taught as “controllable”, in order to optimize any color-related property (e.g., luster/gloss, opacity, brightness) and/or achieve varying degrees of gradation in different areas, or in order to provide different regions of the container with different properties associated with the thermoplastic of the layers (e.g., enhanced barrier properties in the body, enhanced rigidity in the neck, etc.). As set forth in MPEP 2144.05(II)(A), routine experimentation within general conditions disclosed in the prior art to discover optimum or workable ranges has been held obvious (non-inventive), even though changes of the kind may produce better results than prior inventions.
Per the aforesaid modification, the ratio of the thickness of the B-layer to the total thickness of the A-layers, B:A, would have been varied (increased and/or decreased) over/within the range of 0.05 to 20, in regions such as the body (i.e., “near” the neck) and base, thereby encompassing and rendering prima facie obvious the claimed ratios recited in claims 14-17, respectively (see MPEP 2144.05(I)), absent factually-supported objective evidence of criticality or unexpected results regarding the respective ranges (see MPEP 2144.05(III)(A)). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 2009/0233026 to Akiyama et al. 
US 2008/0193787 to Dierickx
US 2004/0146675 to Hashimoto et al.
US 2018/0002071 to Hosokoshiyama et al.
US 3,420,924 to Mason et al.
US 6,596,213 to Swenson
US 2011/0100857 to Wang et al.
US 2020/0399463 to Wieloch et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782